Bell, J.
The affirmance by this court of the nonsuit having been reversed by the Supreme Court (154 Ga. 376, 114 S. E. 435), it results that the judgment of affirmance by this court must be vacated ' and that the judgment of the trial court in nonsuiting the plaintiff must be reversed. The opinion of this court rendered in this case on December 14, 1921 (28 Ga. App. 16, 110 S. E. 39), is withdrawn and the opinion of the Supreme Court is adopted in lieu thereof.

Judgment reversed.


Jenlcins, P. J., and Stephens, J., concur.